Wyoming-Gifford, LLC v Bhatt (2021 NY Slip Op 04892)





Wyoming-Gifford, LLC v Bhatt


2021 NY Slip Op 04892


Decided on August 26, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, CURRAN, AND DEJOSEPH, JJ.


702 CA 20-01078

[*1]WYOMING-GIFFORD, LLC, PLAINTIFF-APPELLANT,
vANUP BHATT, DOING BUSINESS AS PAT'S DRY CLEANING, DEFENDANT-RESPONDENT.


BYRNE, COSTELLO & PICKARD, P.C., SYRACUSE (JORDAN R. PAVLUS OF COUNSEL), FOR PLAINTIFF-APPELLANT.
COSTELLO, COONEY & FEARON, PLLC, SYRACUSE (JOHN M. DELANEY OF COUNSEL), FOR DEFENDANT-RESPONDENT.

	Appeal from an order of the Supreme Court, Onondaga County (Joseph E. Lamendola, J.), entered July 28, 2020. The order, insofar as appealed from, denied the motion of plaintiff for summary judgment and granted in part the cross motion of defendant for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 25 and June 3, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: August 26, 2021
Mark W. Bennett
Clerk of the Court